Title: To George Washington from John McDowell, 19 June 1798
From: McDowell, John
To: Washington, George

 

Sir,
Annapolis [Md.] June 19th 1798

By your favour of the 13th Inst. which I have just had the honour to receive, I find that my last letter had not come to hand when it was written. In it, I gave you a pretty full account of the manner in which young Mr Custis had employed his time, since he has been here. I flatter myself, that the reasons, that induced me to depart from the plan originally adopted, will appear satisfactory to you, especially as he has had an opportunity of revising a good deal of both natural & moral philosophy. He is engaged at present in reading Euclid; and as he is more attentive, than he was some time ago, his proficiency is much more promising, tho I have often to regret his want of retention. What is learned and understood one day, is sometimes forgotten the next, which chiefly I believe proceeds from the little fondness he has for the study, and not any deficiency of abilities. WTien he has acquired a tolerable knowledge of Euclid, of which I do not despair, I intend that he shall study Trigonometry and some of the more useful branches of practical mathematics, unless you should think some other course more eligible.
I am pleased to find his talent for composition in his own language much better than I expected. This I hope he will study to improve, and if he could join to it, that of speaking well he might render himself a respectable & distinguished member of society.
He informs me that he is not in want of any thing. With whatever money he may have been entrusted, I have no reason to believe that any part of it has been expended in gaming, in taverns or in any improper way. I have advised him to keep an exact account of his money & expenditures, as this might be a check upon any unsuitable expences and give him early a habit, that would be of essential advantage to him in life.
I shall be happy at all times to receive your directions and advice with regard to his course of studies, to which I shall pay all the attention, that the state of my health & other engagements will permit. With entire respect, I am Sir, Yr very humble Servt

Jno. McDowell

